[Cite as State v. Luna, 126 Ohio St.3d 53, 2010-Ohio-2694.]




              THE STATE OF OHIO, APPELLEE, v. LUNA, APPELLANT.
           [Cite as State v. Luna, 126 Ohio St.3d 53, 2010-Ohio-2694.]
Court of appeals’ judgment reversed in part on the authority of State v. Joseph,
        and cause remanded to the trial court.
     (No. 2009-1414 — Submitted April 20, 2010 — Decided June 17, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 91271,
                                     2009-Ohio-2712.
                                  __________________
        {¶ 1} The judgment of the court of appeals is reversed to the extent that
the court of appeals held that the trial court could impose court costs in the
sentencing entry when the defendant had not been informed at the sentencing
hearing that those costs would be imposed as part of his sentence on the authority
of State v. Joseph, 125 Ohio St.3d 76, 2010-Ohio-954, 926 N.E.2d 278, and the
cause is remanded to the trial court for further proceedings consistent with State v.
Joseph.
        PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
        BROWN, C.J., not participating.
                                  __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa
Reitz Williamson, Assistant Prosecuting Attorney, for appellee.
        Robert L. Tobik, Cuyahoga County Public Defender, and David M. King,
Assistant Public Defender, for appellant.
                               ______________________